REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 and dependent claims 3-8, 11, 13-14, 17 and 20-23 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a garment comprising: a body portion configured to encircle at least part of a lower leg of a wearer of the garment; a welt portion adjacent an end of the body portion and configured to encircle and directly contact a foot of the wearer, the welt portion comprising a turned welt that forms a double-layer welt with a folded edge on an outermost end of the turned welt, the turned welt having a continuous cylindrical ring shape and defining an opening, the welt portion having an elongation of at least 115%, the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion; the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn.
Independent claim 15 is allowable because the prior art does not disclose  the structure regarding the claimed combination of a method, comprising: encircling, with a body portion of a garment, at least part of a lower leg of a wearer of the garment; and encircling and directly contacting, with a welt portion of the garment, a portion of a foot of the wearer, the welt portion being connected to the body portion and comprising a turned welt that forms a double-layer welt with a folded edge on an outermost end of the turned welt, the turned welt having a continuous cylindrical ring shape, the welt portion having an elongation of at least 115%, wherein encircling the portion of the foot 
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2010/0095435 by Stuart and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732